Citation Nr: 0923712	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  05-39 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for patellofemoral syndrome, left knee.  

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for patellofemoral syndrome, right knee.  

3.  Entitlement to service connection for a right hip 
disability as secondary to the service connected 
patellofemoral syndrome.  

4.  Entitlement to service connection for a left hip 
disability as secondary to the service connected 
patellofemoral syndrome.  

5.  Entitlement to service connection for a low back 
disability as secondary to service connected patellofemoral 
syndrome.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to March 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Veteran indicated in her November 2005 
substantive appeal that she did not want a hearing before a 
member of the Board, she indicated in February 2006 and again 
in August 2006 that she did want a Board hearing to be held 
at a local VA office.  

While an Appeal Certification Worksheet, contains a checked 
selection that a Board hearing was requested and placed on a 
hearing docket, the Board finds no evidence in the claims 
file that this took place or that the Veteran was ever 
informed of a hearing date.  The Veterans Appeals Contact and 
Locator System (VACOLS) does not contain any reference to a 
Board hearing.  Nor is there any indication that the Veteran 
withdrew her request for a Board hearing.  Therefore, on 
remand, the RO/AMC should schedule the Veteran for the 
requested hearing.  

Additionally, the last relevant medical examination of record 
is now more than three years old.  As to the claim for 
increased ratings, the Veteran should be afforded another 
examination so that the decision on those claims includes 
consideration of the extent of her knee disabilities through 
the course of the appeal.  

In the January 2006 examination report, the examiner did not 
completely identify whether the Veteran has any disease or 
injury of her low back or hips.  This should be accomplished 
on remand.  If the Veteran does have a disease or injury of 
her hips or low back, an appropriate medical opinion as to 
etiology and aggravation is also required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination of her knees, hips and low 
back.  This examination must include a 
review of the Veteran's relevant medical 
history.  A complete rationale must be 
provided for all opinions rendered.  A 
conclusion without a rationale is not 
considered an adequate examination.  

(a)  The examination report must provide 
all information necessary for VA to 
determine the proper disability rating for 
the Veteran's right and left knee 
disabilities.  

(b)  The examiner must identify any and 
all injuries and diseases of the Veteran's 
low back and hips.  An explanation should 
be provided as to the pathology underlying 
any diagnoses.  If the only findings are 
pain, without pathology, the examiner must 
so indicate.  



(c)  As to any identified diseases or 
injuries of the Veteran's hips and or low 
back, the examiner must provide an opinion 
as to whether such are caused by the 
Veteran's disabilities of the knees or if 
such are worsened beyond their natural 
progress by the Veteran's disabilities of 
the knees.  If the disabilities are 
worsened beyond their natural progress by 
the Veteran's disabilities of the knees, 
the examiner must provide an explanation 
as to the extent of such worsening.  

2.  After ensuring compliance with the 
above, readjudicate the claims on appeal.  
As to any claim on appeal that is not 
granted in full, send the Veteran and her 
representative a supplemental statement of 
the case and allow for an appropriate 
period to respond.  

3.  Then, if all claims which are the 
subject of this appeal are not granted in 
full, schedule the Veteran for a hearing 
before a member of the Board in the order 
that the request was received.  

After a hearing is conducted, or if the 
veteran withdraws her hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




